       Case 3:17-cr-01803-BAS Document 37 Filed 06/23/20 PageID.250 Page 1 of 3



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 17-cr-01803-BAS-1
12                                     Plaintiff,
                                                          ORDER DENYING WITHOUT
13          v.                                            PREJUDICE MOTION FOR A
                                                          SENTENCE REDUCTION OR
14   DANIEL WAYNE ISAAC,
                                                          RELEASE TO HOME
15                                   Defendant.           CONFINEMENT
16
                                                          [ECF No. 36]
17
18         Defendant Daniel Isaac files this Motion seeking a sentence reduction or release to
19   home confinement because of the COVID-19 virus. (ECF No. 36.) A district court
20   generally “may not modify a term of imprisonment once it has been imposed.” 18 U.S.C.
21   § 3582(c); see also Dillon v. United States, 560 U.S. 817, 825–26 (2010). A narrow
22   exception, compassionate release, allows a court to reduce a sentence for “extraordinary
23   and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i).
24         However, a court may only consider a defendant’s motion for compassionate release
25   “after the defendant has fully exhausted all administrative rights to appeal a failure of the
26   Bureau of Prisons to bring a motion on the defendant’s behalf” or “the lapse of 30 days
27   from the receipt of such a request by the warden of the defendant’s facility, whichever is
28

                                                    -1-
                                                                                           17cr1803
       Case 3:17-cr-01803-BAS Document 37 Filed 06/23/20 PageID.251 Page 2 of 3



1    earlier.” Id. In other words, Mr. Isaac must first seek compassionate release from the
2    warden of the facility where he is being housed before he turns to the Court for relief.
3          “Requiring inmates to exhaust their administrative remedies before seeking court
4    intervention serves several purposes. First, it protects administrative agency authority by
5    guaranteeing agencies the ‘opportunity to correct [their] own mistakes.’” United States v.
6    Ng Lap Seng, __ F. Supp. 3d __, 2020 WL 2301202, at *6 (S.D.N.Y. 2020) (quoting
7    Woodford v. Ngo, 548 U.S. 81, 89 (2006)). “Second, it promotes efficiency since claims
8    ‘generally can be resolved much more quickly and economically in proceedings before an
9    agency than in litigation in federal court.’” Id. This Court agrees with the vast majority of
10   courts in this circuit that have found such an exhaustion to be mandatory. See, e.g., United
11   States v. Stanard, No. CR 16-320-RSM, 2020 WL 1987072, at *4 (W.D. Wash. Apr. 27,
12   2020); United States v. Otero, No. 17-cr-879-JAH, 2020 WL 1912216, at *3 (S.D. Cal.
13   Apr. 20, 2020); United States v. Allison, No. CR 16-5207-RBL, 2020 WL 1904047, at *2
14   (W.D. Wash. Apr. 17, 2020); United States v. Fuller, No. CR 17-0324 JLR, 2020 WL
15   1847751, at *2 (W.D. Wash. Apr. 13, 2020); United States .v Aguila, No. w:16-0046-TLM,
16   2020 WL 1812159, at *1 (E.D. Cal. Apr. 9, 2020); United States v. Carver, No. 4:19-CR-
17   06044-SMJ, 2020 WL 1604968, at *1 (E.D. Wash. Apr. 1, 2020).
18         Here, Mr. Isaac provides no evidence that he has sought release from the Bureau of
19   Prisons. Therefore, the Court denies the request for a sentence reduction without prejudice.
20         Additionally, to the extent Mr. Isaac seeks release on home confinement, this Court
21   lacks jurisdiction to transfer him to home confinement, even under the compassionate
22   release provisions. The Attorney General, and, by designation, the Bureau of Prisons, has
23   the exclusive authority to determine custody placements including home confinement.
24   Reeb v. Thomas, 636 F.3d 1224, 1226-28 (9th Cir. 2011). “While a [district court] judge
25   has wide discretion in determining the length and type of sentence, the court has no
26   jurisdiction to select the place where the sentence will be served. Authority to determine
27   place of confinement resides in the executive branch of government and is delegated to the
28   Bureau of Prisons.” United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011) (per

                                                 -2-
                                                                                           17cr1803
       Case 3:17-cr-01803-BAS Document 37 Filed 06/23/20 PageID.252 Page 3 of 3



1    curiam) (quoting United States v. Dragna, 746 F.2d 457, 458 (9th Cir. 1984)). To the
2    extent Mr. Isaac is asking to be released on home confinement, he must direct this request
3    to the Bureau of Prisons.
4                                         CONCLUSION
5          Mr. Isaac’s request for a sentence reduction is DENIED without prejudice. He must
6    first exhaust his administrative remedies and seek such a compassionate release reduction
7    from the Bureau of Prisons. Additionally, Mr. Isaac’s request for release on home
8    confinement is DENIED. This Court lacks jurisdiction to grant that request. Again, Mr.
9    Isaac must direct his request to the Bureau of Prisons. In light of this denial, the request
10   for an attorney is also DENIED without prejudice.
11         IT IS SO ORDERED.
12
13   DATED: June 22, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
                                                                                          17cr1803
